Title: From Benjamin Franklin to Philip Schuyler, 12 May 1776
From: Franklin, Benjamin
To: Schuyler, Philip


Dear Sir
St. John’s. May 12. 1776
The enclos’d from the other two Commissioners to me is in answer to a few Lines I wrote them from the Ferry after I had taken leave of them, and had in the mean time convers’d with Mr. Price, who told me the other Regiments coming into Canada brought with them only 10 Days Provision. Paterson’s I left at La Prairie, no Boats to take them over. It was with the utmost Difficulty I got a Conveyance here, the Country being all afraid to be known to ass[ist us] w[ith car]riages. You will see the absolute Neces[sity from?] the other Papers of forwarding Provisions hither, [or?] the Army must starve, plunder, or surrender. I open’d the Letters to you, being refer’d to them by that to me. I proceed to day, having waited here 36 Hours, and now seeing no probability of the others joining me, since I understand they intend only to retire when the Garrison does. With the greatest Respect, I am, Dear Sir, Your most obedient humble Servant
B Franklin
Honble General Schuyler
 
Addressed: On the Service of the United Colonies / To The honble. Philip Schuyler Esqr / Major General [of] the Continental / Army / Fort George / per Express
Endorsed: S John’s May 12: 1776 from Dr Franklin.